

INVESTMENT ADVISORY AGREEMENT
BETWEEN
OAKTREE STRATEGIC INCOME CORPORATION
AND
OAKTREE FUND ADVISORS, LLC
This Investment Advisory Agreement (this “Agreement”) made effective as of May
4, 2020 (the “Effective Date”), by and between OAKTREE STRATEGIC INCOME
CORPORATION, a Delaware corporation (the “Company”), and OAKTREE FUND ADVISORS,
LLC, a Delaware limited liability company (the “Adviser”).
WHEREAS, the Company is a closed-end management investment fund that has elected
to be regulated as a business development company (“BDC”) under the Investment
Company Act of 1940, as amended (the “Investment Company Act”); and
WHEREAS, the Adviser is registered under the Investment Advisers Act of 1940, as
amended (the “Advisers Act”); and
WHEREAS, the Company desires to retain the Adviser to furnish investment
advisory services to the Company on the terms and conditions hereinafter set
forth, and the Adviser wishes to be retained to provide such services;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:
1.
Duties of the Adviser.

(a)    The Company hereby appoints the Adviser to act as the investment adviser
to the Company and to manage the investment and reinvestment of the assets of
the Company, subject to the supervision of the Board of Directors of the
Company, (the “Board”) for the period and upon the terms herein set forth, (i)
in accordance with the investment objective, policies and restrictions that are
set forth in the reports and/or registration statements that the Company files
with the Securities and Exchange Commission (the “SEC”) from time to time; (ii)
in accordance with all other applicable federal and state laws, rules and
regulations, and the Company’s certificate of incorporation and bylaws (each as
amended, restated and/or corrected); and (iii) in accordance with the Investment
Company Act. Without limiting the generality of the foregoing, the Adviser
shall, during the term and subject to the provisions of this Agreement (A)
determine the composition of the portfolio of the Company, the nature and timing
of the changes therein and the manner of implementing such changes; (B)
identify, evaluate and negotiate the structure of the investments made by the
Company; (C) execute, close, monitor and service the Company’s investments; (D)
determine the securities and other assets that the Company will purchase,
retain, or sell; (E) perform due diligence on prospective portfolio companies;
and (F) provide the Company with such other investment advisory, research and
related services as the Company may, from time to time, reasonably require for
the investment of its funds. The




--------------------------------------------------------------------------------




Adviser shall have the power and authority on behalf of the Company to
effectuate its investment decisions for the Company, including the negotiation,
execution and delivery of all documents relating to the Company’s investments
and the placing of orders for other purchase or sale transactions on behalf of
the Company. In the event that the Company determines to obtain debt financing
(or refinance such financing), the Adviser shall arrange for such financing on
the Company’s behalf, subject to the oversight and approval of the Board. If it
is necessary for the Adviser to make investments on behalf of the Company
through a special purpose vehicle, the Adviser shall have authority to create or
arrange for the creation of such special purpose vehicle and to make such
investments through such special purpose vehicle.
(b)    The Adviser hereby accepts such appointment and agrees during the term
hereof to render the services described herein for the compensation provided
herein.
(c)    The Adviser is hereby authorized to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder. Specifically, the Adviser
may retain a Sub-Adviser to recommend specific securities or other investments
based upon the Company’s investment objective and policies, and work, along with
the Adviser, in structuring, negotiating, arranging or effecting the acquisition
or disposition of such investments and monitoring investments on behalf of the
Company, subject to the oversight of the Adviser and the Company. The Adviser,
and not the Company, shall be responsible for any compensation payable to any
Sub-Adviser. Any sub-advisory agreement entered into by the Adviser shall be in
accordance with the requirements of the Investment Company Act and other
applicable federal and state law.
(d)    The Adviser shall, for all purposes herein provided, be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.
(e)    Subject to review by and the overall control of the Board, the Adviser
shall keep and preserve, in the manner and for the period required by the
Investment Company Act, any books and records relevant to the provision of its
investment advisory services to the Company and shall specifically maintain all
books and records with respect to the Company’s portfolio transactions and shall
render to the Board such periodic and special reports as the Board may
reasonably request. The Adviser agrees that all records that it maintains for
the Company are the property of the Company and shall surrender promptly to the
Company any such records upon the Company’s request, provided that the Adviser
may retain a copy of such records.
2.
Company’s Responsibilities and Expenses Payable by the Company.

All personnel of the Adviser, when and to the extent engaged in providing
investment advisory services hereunder, and the compensation and routine
overhead expenses of such personnel allocable to such services, shall be
provided and paid for by the Adviser and not by the Company. The Company shall
bear all other costs and expenses of its operations and transactions, including
(without limitation) fees and expenses relating to: (a) offering expenses; (b)
diligence and monitoring of the Company’s financial, regulatory and legal
affairs (to the


2

--------------------------------------------------------------------------------




extent an investment opportunity is being considered for the Company and any
other accounts managed by Adviser or its affiliates, the Adviser’s out-of-pocket
expenses related to the due diligence for such investment will be shared with
such other accounts pro rata based on the anticipated allocation of such
investments opportunity between the Company and the other accounts); (c) the
cost of calculating the Company’s net asset value; (d) the cost of effecting
sales and repurchases of shares of the Company’s common stock and other
securities; (e) management and incentive fees payable pursuant to this
Agreement; (f) fees payable to third parties relating to, or associated with,
making investments and valuing investments (including third-party valuation
firms); (g) transfer agent and custodial fees; (h) fees and expenses associated
with marketing efforts (including attendance at investment conferences and
similar events); (i) allocable out-of-pocket costs incurred in providing
managerial assistance to those portfolio companies that request it; (j) fees,
interest or other costs payable on or in connection with any indebtedness; (k)
federal and state registration fees; (l) any exchange listing fees; (m) federal,
state and local taxes; (n) independent directors’ fees and expenses; (o)
brokerage commissions; (p) costs of proxy statements, stockholders’ reports and
notices; (q) costs of preparing government filings, including periodic and
current reports with the SEC; (r) fidelity bond, liability insurance and other
insurance premiums; (s) printing, mailing, independent accountants and outside
legal costs; (t) all other direct expenses incurred by either the Company’s
administrator or the Company in connection with administering the Company’s
business, including payments under the Company’s administration agreement with
its administrator (as in effect from time to time, the “Administration
Agreement”) that will be based upon the Company’s allocable portion of overhead
and other expenses incurred by the Company’s administrator in performing its
obligations under the Administration Agreement; and (u) the compensation of the
Company’s chief financial officer and chief compliance officer, and their
respective staffs.
3.
Compensation of the Adviser.

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth. The Adviser may agree to temporarily or permanently waive or defer, in
whole or in part, the Base Management Fee and/or the Incentive Fee. See Appendix
A for examples of how these fees are calculated. The Company shall make any
payments due hereunder to the Adviser or to the Adviser’s designee as the
Adviser may otherwise direct. Any portion of a deferred fee payable to the
Adviser shall be deferred without interest and may be paid in any quarter prior
to the termination of this Agreement as the Adviser may determine upon written
notice to the Company.
(a)    The Base Management Fee shall be calculated at an annual rate of 1.00% of
the Company’s gross assets, including any investments made with borrowings, but
excluding any cash and cash equivalents. For purposes of this Agreement, the
term “cash and cash equivalents” will have the meaning ascribed to it from time
to time in the notes to the financial statements that the Company files with the
SEC. The Base Management Fee shall be payable quarterly in arrears, and shall be
calculated based on the average value of the Company’s gross assets at the end
of the two most recently completed quarters. The Base Management Fee for any
partial month or quarter shall be appropriately prorated (upon termination of
the Agreement, as of the termination date).


3

--------------------------------------------------------------------------------




(b)    The Incentive Fee shall consist of two parts, as follows:
(i)    The first part shall be calculated and payable quarterly in arrears based
on the Company’s “Pre-Incentive Fee Net Investment Income” for the immediately
preceding quarter (or upon termination of the Agreement, as of the termination
date). For this purpose, “Pre-Incentive Fee Net Investment Income” means
interest income, dividend income and any other income (including any other fees,
such as commitment, origination, structuring, diligence and consulting fees or
other fees that the Company receives from portfolio companies other than fees
for providing managerial assistance) accrued during the quarter, minus the
Company’s operating expenses for the quarter (including the Base Management Fee,
expenses payable under the Administration Agreement, and any interest expense
and dividends paid on any issued and outstanding preferred stock, but excluding
the Incentive Fee). Pre-Incentive Fee Net Investment Income includes, in the
case of investments with a deferred interest feature (such as original issue
discount, debt instruments with payment-in-kind interest and zero coupon
securities), accrued income that the Company has not yet received in cash.
Pre-Incentive Fee Net Investment Income does not include any realized capital
gains, realized capital losses or unrealized capital appreciation or
depreciation. Pre-Incentive Fee Net Investment Income, expressed as a rate of
return on the value of the Company’s net assets at the end of the immediately
preceding quarter, shall be compared to a “hurdle rate” of 1.5% per quarter (6%
annualized), subject to a “catch-up” provision measured as of the end of each
quarter. The Company’s net investment income used to calculate this part of the
incentive fee is also included in the amount of the Company’s gross assets used
to calculate the 1% base management fee. The operation of the incentive fee with
respect to the Company’s Pre-Incentive Fee Net Investment Income for each
quarter is as follows:
•
No incentive fee is payable to the Adviser in any quarter in which the Company’s
Pre-Incentive Fee Net Investment Income does not exceed the hurdle rate of 1.5%
(the “preferred return” or “hurdle”).

•
100% of the Company’s Pre-Incentive Fee Net Investment Income with respect to
that portion of such Pre-Incentive Fee Net Investment Income, if any, that
exceeds the hurdle rate but is less than or equal to 1.8182% in any quarter
(7.2727% annualized) is payable to the Adviser. This portion of the
Pre-Incentive Fee Net Investment Income (which exceeds the hurdle rate but is
less than or equal to 1.8182%) is referred to as the “catch-up.” The “catch-up”
provision is intended to provide the Adviser with an incentive fee of 17.5% on
all of the Company’s Pre-Incentive Fee Net Investment Income as if a hurdle rate
did not apply when the Company’s Pre- Incentive Fee Net Investment Income
exceeds 1.8182% in any quarter.

•
17.5% of the amount of the Company’s Pre-Incentive Fee Net Investment Income, if
any, that exceeds 1.8182% in any quarter (7.2727% annualized) is payable to the
Adviser once the hurdle is reached and the catch-up is achieved, (17.5% of all
Pre-Incentive Fee Net Investment Income thereafter is allocated to the Adviser).



4

--------------------------------------------------------------------------------




(ii)    The second part of the incentive fee shall be determined and payable in
arrears as of the end of each fiscal year (or upon termination of the Agreement,
as of the termination date), commencing the fiscal year ended September 30,
2019, and shall equal 17.5% of the Company’s realized capital gains, if any, on
a cumulative basis from the beginning of the fiscal year ended September 30,
2019 through the end of each subsequent fiscal year, computed net of all
realized capital losses and unrealized capital depreciation on a cumulative
basis, less the aggregate amount of any previously paid capital gain incentive
fees under this Agreement. Any realized capital gains, realized capital losses,
unrealized capital appreciation and unrealized capital depreciation with respect
to the Company’s portfolio as of the end of the fiscal year ended September 30,
2018 shall be excluded from the calculations of the second part of the incentive
fee.
(c)    In certain circumstances the Adviser, any Sub-Adviser, or any of their
respective affiliates, may receive compensation from a portfolio company in
connection with the Company’s investment in such portfolio company. Any
compensation received by the Adviser, Sub-Adviser, or any of their respective
affiliates, attributable to the Company’s investment in any portfolio company,
in excess of any of the limitations in or exemptions granted from the 1940 Act,
any interpretation thereof by the staff of the SEC, or the conditions set forth
in any exemptive relief granted to the Adviser, any Sub-Adviser or the Company
by the SEC, shall be delivered promptly to the Company and the Company will
retain such excess compensation for the benefit of its shareholders.
4.
Covenants of the Adviser.

The Adviser covenants that it will maintain its registration as an investment
adviser under the Advisers Act. The Adviser agrees that its activities will at
all times be in compliance in all material respects with all applicable federal
and state laws governing its operations and investments.
5.
Brokerage Commissions.

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio, and constitutes the best net results for the
Company.
6.
Other Activities of the Adviser.

The services of the Adviser to the Company are not exclusive. Subject to the
provisions of the Company’s certificate of incorporation and bylaws (each as
amended, restated and/or


5

--------------------------------------------------------------------------------




corrected), the Adviser and its managers, members, principals, officers,
employees and agents shall be free to act for their own account or the account
of any other Account, and to engage in any other business or render similar or
different services to others including, without limitation, the direct or
indirect sponsorship or management of other investment based accounts or
commingled pools of capital, however structured, having investment objectives
similar to those of the Company, so long as the Adviser’s services to the
Company hereunder are not impaired thereby. The Company agrees that the Adviser
may give advice and take action in the performance of its duties with respect to
any of its other clients which may differ from advice given or the timing or
nature of action taken with respect to the investments of the Company. Nothing
in this Agreement shall limit or restrict the right of any manager, member,
principal, officer, employee or agent of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s right to enter into
sub-advisory agreements. The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, managers, officers, employees and stockholders of the
Company are or may become interested in the Adviser and its affiliates, as
directors, officers, employees, partners, principals, stockholders, members,
managers, agents or otherwise, and that the Adviser and directors, officers,
employees, partners, principals, stockholders, members, managers and agents of
the Adviser and its affiliates are or may become similarly interested in the
Company as stockholders or otherwise.
7.
Responsibility of Dual Directors, Officers and/or Employees.

If any person who is a manager, member, principal, officer, employee or agent of
the Adviser is or becomes a director, manager, officer and/or employee of the
Company and acts as such in any business of the Company, then such manager,
member, principal, officer, employee and/or agent of the Adviser shall be deemed
to be acting in such capacity solely for the Company, and not as a manager,
member, principal, officer, employee or agent of the Adviser or under the
control or direction of the Adviser, even if paid by the Adviser.
8.
Limitation of Liability of the Adviser; Indemnification.

The Adviser (and its officers, managers, members (and their partners or members,
including the owners of their partners or members), agents, employees,
controlling persons and any other person or entity affiliated with the Adviser)
shall not be liable to the Company for any action taken or omitted to be taken
by the Adviser in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as an investment adviser of the
Company (except to the extent specified in Section 36(b) of the Investment
Company Act concerning loss resulting from a breach of fiduciary duty (as the
same is finally determined by judicial proceedings) with respect to the receipt
of compensation for services, and the Company shall indemnify, defend and
protect the Adviser (and its officers, managers, members (and their partners or
members, including the owners of their partners or members), agents, employees,
controlling persons and any other person or entity affiliated with the Adviser,
each of whom shall


6

--------------------------------------------------------------------------------




be deemed a third party beneficiary hereof) (collectively, the “Indemnified
Parties”) and hold them harmless from and against all damages, liabilities,
costs and expenses (including reasonable attorneys’ fees and amounts reasonably
paid in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Company or its security
holders) arising out of or otherwise based upon the performance of any of the
Adviser’s duties or obligations under this Agreement or otherwise as an
investment adviser of the Company. Notwithstanding the preceding sentence of
this Paragraph 8 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Company or its security holders to which the Indemnified Parties would
otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of the Adviser’s duties or by reason of the
reckless disregard of the Adviser’s duties and obligations under this Agreement.
9.
Effectiveness, Duration and Termination of Agreement.

This Agreement shall become effective as of the Effective Date. This Agreement
shall remain in effect until September 30, 2021, and thereafter shall continue
automatically for successive annual periods, provided that such continuance is
specifically approved at least annually by (a) the vote of the Board or a
majority of the outstanding voting securities of the Company and (b) the vote of
a majority of the Company’s directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act and each of whom is an “independent director”
under applicable New York Stock Exchange listing standards. This Agreement may
be terminated at any time, without the payment of any penalty, upon 60 days’
written notice, by the vote of a majority of the outstanding voting securities
of the Company, or by the vote of the Company’s directors or by the Adviser.
This Agreement shall automatically terminate in the event of its “assignment”
(as such term is defined for purposes of Section 15(a)(4) of the Investment
Company Act). Further, notwithstanding the termination or expiration of this
Agreement as aforesaid, the Adviser shall be entitled to any amounts owed under
Paragraph 3 through the date of termination or expiration.
10.
Notices.

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.
11.
Amendments.

This Agreement may be amended by mutual consent.
12.
Entire Agreement; Governing Law.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, this Agreement shall be construed in accordance with
the laws of the State of New York. For so


7

--------------------------------------------------------------------------------




long as the Company is regulated as a BDC under the Investment Company Act, this
Agreement shall also be construed in accordance with the applicable provisions
of the Investment Company Act. In such case, to the extent the applicable laws
of the State of New York, or any of the provisions herein, conflict with the
provisions of the Investment Company Act, the latter shall control. To the
fullest extent permitted by law, in the event of any dispute arising out of the
terms and conditions of this Agreement, the parties hereto consent and submit to
the jurisdiction of the courts of the State of New York in the county of New
York and of the U.S. District Court for the Southern District of New York.
13.
Forum Selection.

Any legal action or proceeding with respect to this Agreement or the services
provided hereunder or for recognition and enforcement of any judgment in respect
hereof brought by the other party hereto or its successors or assigns must be
brought and determined in the state or United States district courts of the
State of New York (and may not be brought or determined in any other forum or
jurisdiction), and each party hereto submits with regard to any action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the sole and exclusive jurisdiction of the aforesaid courts.
14.
No Third Party Beneficiary.

Other than expressly provided for in Paragraph 8 of this Agreement, this
Agreement does not and is not intended to confer any rights or remedies upon any
person other than the parties to this Agreement; there are no third-party
beneficiaries of this Agreement, including but not limited to stockholders of
the Company.
15.
Severability.

Every term and provision of this Agreement is intended to be severable. If any
term or provision hereof is illegal or invalid for any reason whatsoever, such
term or provision will be enforced to the maximum extent permitted by law and,
in any event, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
16.
Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which taken together shall constitute a
single agreement.
17.
Survival of Certain Provisions.

The provisions of Paragraph 8 of this Agreement shall survive any termination or
expiration of this Agreement and the dissolution, termination and winding up of
the Company.




8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.
OAKTREE STRATEGIC INCOME CORPORATION
By:/s/ Mathew Pendo
Name: Mathew Pendo
Title: President and Chief Operating Officer


OAKTREE FUND ADVISORS, LLC




By:/s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director




By:/s/ Mary Gallegly
Name: Mary Gallegly
Title: Senior Vice President
[Signature Page to Investment Advisory Agreement]






--------------------------------------------------------------------------------






Appendix A
Example 1: Incentive Fee on Income for Each Quarter
Alternative 1
Assumptions
Investment income (including interest, dividends, fees, etc.) = 1.75%
Preferred return1 = 1.50%
Management fee2 = 0.25%
Other expenses (legal, accounting, custodian, transfer agent, etc.) = 0.20%
Pre-Incentive Fee net investment income
(investment income – (management fee + other expenses)) = 1.30%
Pre-Incentive Fee Net Investment Income does not exceed the Preferred Return,
therefore there is no Subordinated Incentive Fee on Income.
Alternative 2
Assumptions
Investment income (including interest, dividends, fees, etc.) = 2.25%
Preferred Return1 = 1.50%
Management fee2 = 0.25%
Other expenses (legal, accounting, custodian, transfer agent, etc.) = 0.20%
Pre-Incentive Fee net investment income
(investment income – (management fee + other expenses)) = 1.80%
Incentive Fee = 17.5% × pre-Incentive Fee net investment income, subject to
“catch-up”3
= 100% × (1.80% – 1.5%)
= 0.30%
____________________________
1    Represents 6.0% annualized preferred return.
2    Represents 1.0% annualized management fee.
3
The “catch-up” provision is intended to provide the Adviser with an Incentive
Fee of 17.5% on all of our pre-Incentive Fee net investment income as if a
preferred return did not apply when our net investment income exceeds 1.5% in
any calendar quarter and is not applied once the Adviser has received 17.5% of
investment income in a quarter. The “catch-up” portion of our pre-Incentive Fee
Net Investment Income is the portion that exceeds the 1.5% preferred return but
is less than or equal to approximately 1.8182% (that is, 1.5% divided by (1 -
0.175)) in any fiscal quarter.



A-1

--------------------------------------------------------------------------------




Alternative 3
Assumptions
Investment income (including interest, dividends, fees, etc.) = 3.5%
Preferred Return1 = 1.50%
Management fee2 = 0.25%
Other expenses (legal, accounting, custodian, transfer agent, etc.) = 0.20%
Pre-Incentive Fee net investment income
(investment income – (management fee + other expenses)) = 3.05%
Incentive Fee = 17.5% × pre-Incentive Fee net investment income,
subject to “catch-up”3 
Incentive Fee = 100% × “catch-up” + (17.5% × (pre-Incentive Fee net investment
income – 1.8182%))
Catch-up = 1.8182% – 1.5% = 0.3182%
Incentive Fee = (100% × 0.3182%) + (17.5% × (3.05% – 1.8182%))
= 0.3182% + (17.5% × 1.2318%)
= 0.3182% + 0.2158%
= 0.534%
Example 2: Incentive Fee on Capital Gains
Assumptions
•
Year 1: $10 million investment made in Company A (“Investment A”), $10 million
investment made in Company B (“Investment B”), $10 million investment made in
Company C (“Investment C”), $10 million investment made in Company D
(“Investment D”) and $10 million investment made in Company E (“Investment E”).

•
Year 2: Investment A sold for $20 million, fair market value (“FMV”) of
Investment B determined to be $8 million, FMV of Investment C determined to be
$12 million, and FMV of Investments D and E each determined to be $10 million.

•
Year 3: FMV of Investment B determined to be $8 million, FMV of Investment C
determined to be $14 million, FMV of Investment D determined to be $14 million
and FMV of Investment E determined to be $16 million.

•
Year 4: Investment D sold for $12 million, FMV of Investment B determined to be
$10 million, FMV of Investment C determined to be $16 million and FMV of
Investment E determined to be $14 million.

•
Year 5: Investment C sold for $20 million, FMV of Investment B determined to be
$14 million and FMV of Investment E determined to be $10 million

•
Year 6: Investment B sold for $16 million and FMV of Investment E determined to
be $8 million.



A-2

--------------------------------------------------------------------------------




•
Year 7: Investment E sold for $8 million and FMV.

These assumptions are summarized in the following chart:
 
Investment A
Investment B
Investment C
Investment D
Investment E
Cumulative Unrealized Capital Depreciation
Cumulative Realized Capital Losses
Cumulative Realized Capital Gains
Year 1
$10 million
(cost basis)
$10 million
(cost basis)
$10 million
(cost basis)
$10 million
(cost basis)
$10 million (cost basis)
—
—
—
Year 2
$20 million
(sale price)
$8 million FMV
$12 million
FMV
$10 million
FMV
$10 million FMV
$2 million
—
$10 million
Year 3
—
$8 million
FMV
$14 million
FMV
$14 million
FMV
$16 million FMV
$2 million
—
$10 million
Year 4
—
$10 million
FMV
$16 million
FMV
$12 million
(sales price)
$14 million FMV
—
—
$12 million
Year 5
—
$14 million
FMV
$20 million
(sale price)
—
$10 million FMV
—
—
$22 million
Year 6
—
$16 million
(sale price)
—
—
$8 million FMV
$2 million
—
$28 million
Year 7
—
—
—
—
$8 million (sale price)
—
$2 million
$28 million



The Incentive Fee on Capital Gains would be:
•
Year 1: None

•
Year 2:

Capital Gains Fee = 17.5% multiplied by ($10 million realized capital gains on
sale of Investment A less $2 million cumulative capital depreciation) = $1.4
million
•
Year 3:

Capital Gains Fee = (17.5% multiplied by ($10 million cumulative realized
capital gains less $2 million cumulative capital depreciation)) less $1.4
million cumulative Capital Gains Fee previously paid = $1.4 million less $1.4
million = $0.00 million
•
Year 4:

Capital Gains Fee = (17.5% multiplied by ($12 million cumulative realized
capital gains)) less $1.4 million cumulative Capital Gains Fee previously paid =
$2.1 million less $1.4 million = $0.7 million
•
Year 5:

Capital Gains Fee = (17.5% multiplied by ($22 million cumulative realized
capital gains)) less $2.1 million cumulative Capital Gains Fee previously paid =
$3.85 million less $2.1 million = $1.75 million
•
Year 6:

Capital Gains Fee = (17.5% multiplied by ($28 million cumulative realized
capital gains less $2 million cumulative capital depreciation)) less $3.85
million


A-3

--------------------------------------------------------------------------------




cumulative Capital Gains Fee previously paid = $4.55 million less $3.85 million
= $0.70 million
•
Year 7:

Capital Gains Fee = (17.5% multiplied by ($28 million cumulative realized
capital gains less $2 million cumulative realized capital losses)) less $4.55
million cumulative Capital Gains Fee previously paid = $4.55 million less $4.55
million = $0.00 million




A-4